1. "Are the plaintiffs the owners of and entitled to the possession of the lands described in their complaint?"
2. "Did the defendant Alarka Lumber Company wilfully trespass upon said lands?"
3. "Did the defendant Alarka Valley Railway Company wilfully commit trespass upon said lands?"
4. "What amount of damages, if any, are the plaintiffs entitled to recover?"
The jury answered the first three issues "Yes," and the fourth issue "$75.00."
From judgment upon the verdict the defendants appealed.
The evidence disclose issues of fact which have been determined by the jury adversely to the contentions of defendants. No prejudicial or reversible error is perceived.
No error.